Case 1:19-cr-10268-LTS Document11 Filed 08/01/19 Page 1 of 1
Case 1:19-cr-10268-LTS *SEALED* Document 4 Filed 07/31/19 Page 1of1

 

AO 442 (Rev 11/11) Arrest Warrant
UNITED STATES DISTRICT COURT

for the
LIS

so

<<

as

S

District of Massachusetts

United States of America ‘4 plas
Qnp ashy = =
Manuel Adan Yanez Cruz, ) Case No. / AG fé / a =o a>
a/k/a "Rocky," a/k/a "Flaco,” ) oS &
a | '
oF + 22
) a oi.
)
' S oC
SEA#ED §
= &
No mM

SO Defendant -
ARREST WARRANT

TOs Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

Manuel Adan Yanez Cruz, a/k/a “Rocky,” a/k/a "Flaco,” _

1 Complaint
4 Order of the Court

(name of person to be arrested)
who is accused of an offense or violation based on the following document filed with the court:
© Information © Superseding Information
Violation Notice

@ Indictment 1 Superseding Indictment
Supervised Release Violation Petition

1 Probation Violation Petition
This offense is briefly described as follows:
18 U.S.C. § 1962(d) - Racketeering Conspiracy

Date: 07/31/2019

 

City and state: | Boston, Massachusetts
Return

This warrant was received on (dates CO W e//20/9 . and the person was arrested on (dare) QO S/o rf [20 of :
Besta) MA 0

al feity and state)
Arresting officer's signature

Date: ox /ol/ 209
Sean Coaat/ly Speers] Ascer)

Printed name and tit

 

 

 

 

 
